Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 08/04/2022. In virtue of this communication, claims 1-20 are currently pending in this Office Action. 

Response to Arguments
2.	In Remarks, applicant mainly presents the arguments for the amended claim limitations “upon determining, by the wireless carrier network based on the current status of the core network, that the core network is inadequate to handle the upcoming predicted usage event associated with first user account, instantiating a personal slice within the core network dedicated to handle the upcoming predicted usage event associated with first user account” on page 10. 
	However, the amended claim limitations are considered obvious by the rationales explained in the claim rejection section set forth below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. Pub. No.: US 2020/0059856 A1 in view of Dowlatkhah et al. Pub. No.: US 2020/0045548 A1 and Jagannatha et al. Pub. No.: US 2020/0187085 A1.

Claim 1
Cui discloses a method (fig. 4-8 for ) comprising: 
receiving, at a wireless carrier network (dynamic slice selection system 110 in fig. 1 with data collection component 210 & analytic component 220 in fig. 2), data usage information associated with a first user device (fig. 3 and par. 0040); 
generating, by the wireless carrier network using the received data usage information, a predicted usage model (data collection component and analytic component in fig. 2) for the first user device (par. 0038-0039); 
identifying, by the wireless carrier network based on the predicted usage model for the first user device (a first network slice in 302 of fig. 3 has been identified in step 410 fig. 4 and par. 0039), a predicted usage event (App. 2 in 302 of fig. 3 and par. 0039) associated with first user account (in 410 in fig. 4 and par. 0048, determining characteristic of a first network slice being used by a wireless device for a service satisfies a defined condition, see a defined condition as allowable amount, packet loss, QoS in par. 0042); 

    PNG
    media_image1.png
    618
    528
    media_image1.png
    Greyscale

determining, by the wireless carrier network, a current status of a core network associated with first user device provided by the network for the usage event (in 410 in fig. 4 and par. 0048-0049, if the first network slice is inadequate for the application by comparing the performance data collected to a defined condition); 
upon determining, by the wireless carrier network based on the current status of the core network (410 in fig. 4), that the core network is inadequate to handle the predicted usage event associated with first user device (par. 0048-0049, if the first network slice is inadequate for the application by comparing the performance data collected to a defined condition), facilitating a new network personal slice within the core network configured dedicated to handle the predicted usage event associated with first user device (as explained in par. 0049-0050, 420 in fig. 4 and fig. 6, a second network slice, as to network slice 3 in 304 of fig. 3, is dedicated for app. 2 of wireless device); and 
upon identifying network traffic associated with the predicted usage event, facilitating that network traffic through the new network personal slice (to facilitate the use of the service via the second network slice in 420 in fig. 4 in view of 530 of fig. 5 and par. 0050).
	Although Cui does not explicitly show: “data usage information associated with a first user account; an upcoming predicted usage event; a new network personal slice; instantiating a new network personal slice; upon identifying network traffic associated with the upcoming predicted usage event, routing that network traffic through the new network personal slice”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “data usage information associated with a first user account”, initially consider a wireless device of fig. 3 in Cui. A wireless device is associated with an account of user or a subscriber, even prepaid account or a service agreement account. Therefore, one of ordinary skill in the art or every wireless device user knows that every wireless device associates with an account.  Further evidence could be seen in Dowlatkhah. In particular, Dowlatkhah teaches a subscriber service level agreement SLA for smart billing (par. 0037, see 630 in fig. 6 and 0047).

    PNG
    media_image2.png
    788
    553
    media_image2.png
    Greyscale

	Secondly, to consider the obviousness of the claim feature “an upcoming predicted usage event”, claim does not specifically define what are required to be an upcoming predicted usage event. In fact, Cui teaches an artificial intelligence system to automatically predict events and conditions (par. 0094). In particular, Dowlatkhah teaches a request for on demand service or a super slice such that a video being received from standard definition to high definition (par. 0036 and 510 in fig. 5 and 620-630).
	Thirdly, to consider the obviousness of the claim limitation “instantiating a new network personal slice”, it’s important to note that claim does not specifically define what are required to be a new personal slice and what are involved in instantiating a new personal slice. Accordingly, selecting and facilitating a new slice or a second network slice in fig. 3-5 of Cui could have rendered “instantiating a new network personal slice” obvious because the new network slice in Cui is dedicated for App. 2 specifically for the wireless device as to personalizing. To advance the prosecution, further evidence is provided herein. In particular, Dowlatkhah teaches instantiating a network slice (615 in fig. 6) and setting up new connection to a super slice (620-625 in fig. 6) and establishing the super slice (630-635 in fig. 6 and par. 0046).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify dynamic network based slice selection for a user equipment of Cui by providing on-demand super slice instantiation as taught in Dowlatkhah. Such a modification would have provided a super slice of a network to accommodate a full rendering of a dedicated service so that the dedicated service could be rendered to a subscriber or customer entities when events or conditions arise as suggested in par. 0004 of Dowlatkhah.
	Lastly, to consider obviousness of the claim limitation “upon identifying network traffic associated with the upcoming predicted usage event, routing that network traffic through the new network personal slice” recall that Cui facilitates a new network slice for a dedicated App. 2 upon performance data dissatisfactory against a define condition (fig. 3-5) and Dowlatkhah sets up a super slice for providing on-demand service (fig. 5-6). With the teaching of Cui and Dowlatkhah, one of ordinary skill in the art would have expected to route data or packet through a network slice of Cui and super slice of Dowlatkhah. However, to advance the prosecution, further evidence for routing the network traffic could be seen in Jagannatha. In particular, Jagannatha  teaches routing traffic associated with the application using the network slice (660 in fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify dynamic network based slice selection for a user equipment of Cui in view of Dowlatkhah by providing self-balancing network as taught in Jagannatha to obtain the claim invention as specified in the claim. Such a modification would have included route selection policy mapping to slice flexible bandwidth allocation so that high spectral efficiency and ultra-reliable low-latency communication would be achieved to avoid degrading user experience as suggested in par. 0002 & 0011 of Jagannatha.

Claim 2
Cui, in view of Dowlatkhah and Jagannatha, discloses the method of claim 1, wherein the predicted usage model is generated using one or more machine learning techniques (Cui, reliability metric in par. 0020; artificial intelligence system predicts the events based on classifiers in par. 0094-0095, and vector machine configures classifier constructor and feature selection via a learning or training;  and thus the combined prior art renders the claim obvious).



Claim 3
Cui, in view of Dowlatkhah and Jagannatha, discloses the method of claim 1, wherein the upcoming predicted usage event comprises an event in which an online service is accessed (Cui, an internet based service in par. 0033 and internet services in par. 0081; Dowlatkhah, virtual reality video streaming in 320 of fig. 3; fig. 5-6, on demand service in par. 0037 & 0045; video streaming in par. 0029-0030, 0036 & 0049; accordingly, the combined prior art reads on the claim).

Claim 4
Cui, in view of Dowlatkhah and Jagannatha, discloses the method of claim 1, wherein instantiating a personal slice within the core network configured to handle the upcoming predicted usage event (fig. 6 of Dowlatkhah) comprises identifying a number of computing resources associated with the upcoming predicted usage event and allocating the number of computing resources to the new network personal slice (Cui, AMF in par. 0050, allocation an optimal network slice includes selecting network function explained in fig. 6 and par. 0051 and allocation resources to the wireless device in par. 0062; Dowlatkhah, resources for super slice in par. 0044; fig. 5-6, allocating a super slice requires bandwidth for high definition explained in par. 0036, and see orchestration manager for handling networks resources in fig. 4 & par. 0030, and see par. 0033 for 75% resources for super slice; for these reasons, the combined prior art renders the claim obvious).


Claim 5
Cui, in view of Dowlatkhah and Jagannatha, discloses the method of claim 4, wherein the number of computing resources represents a minimum necessary computing resources required to process the network traffic associated with the upcoming predicted usage event (Cui, a minimum bandwidth required for the service via the other network slice and minimum required reliability metrics in par. 0020, QoS defined condition as a minimum in 810 in fig. 8 and par. 0053;  Dowlatkhah, 625 in fig. 6 determines if a super slice satisfy the user request for high definition video in par. 0036; and thus, the combined prior art meets the claim requirement).

Claim 6
Cui, in view of Dowlatkhah and Jagannatha, discloses the method of claim 1, wherein the personal slice is uninstantiated at a conclusion of the upcoming predicated usage event (Cui, 410 in fig. 4 resulted in NO; and NO in 810 in fig. 8; Dowlatkhah, super slice is no longer being used, it can be released in par. 0019, see 930 in fig. 9 and par. 0061).

Claim 7
Cui, in view of Dowlatkhah and Jagannatha, discloses the method of claim 1, wherein the current status of the core network comprises an extent to which a current load on the core network takes up an available bandwidth of the core network (Cui, determining a bandwidth representing an amount of data being received in par. 0024, 0029 & 0041; Dowlatkhah, bandwidth required for network services in par. 0029, bandwidth level required for super slice in par. 0053 & 0055; capacity in par. 0033 and slice’s capacity and availability in par. 0037; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 8
Cui, in view of Dowlatkhah and Jagannatha, discloses the method of claim 7, wherein determining that the core network is inadequate to handle the upcoming predicted usage event (410-420 in fig. 4 of Cui) comprises determining that a total of the current load and a load associated with the upcoming predicted usage event is greater than a predetermined threshold load (Cui, load could be defined in multiple ways, throughput or capacity or number of users or congestion or jittery or delay or channel load or slice load or throughput of slice; throughput in 0018; Dowlatkhah, peak bit rate in par. 0026; capacity in par. 0026, 0029-0030, un-used capacity and capacity availability in par. 0037; accordingly, one of ordinary skill in the art would have expected the claim  since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 CCPA 1980).

Claim 9
Cui, in view of Dowlatkhah and Jagannatha, discloses the method of claim 8, wherein the threshold load comprises a percentage of the available bandwidth of the core network (Cui, bandwidth in par. 0018, 0020, 0024 ; Dowlatkhah, bandwidth in par. 0026 & 0053; 25% of capacity and 75% of capacity for the super slice in par. 0033;  for these reasons, one of ordinary skill in the art would have expected the combined prior art to obtain the claim, see MPEP 2143, KSR Exemplary Rationale G).

Claim 10
	Claim 10 is a device claim corresponding to method claim 1. All of the limitations are found recited for the structures of the same scopes of the respective limitations in claim 1. Accordingly, claim 10 is considered obvious by the same rationales applied in the rejection of claim 1 set forth above. Additionally, Cui teaches a computing device (910 in fig. 9 and 1000 in fig. 10) comprising: a processor (processing unit 1014 in fig. 10); and a memory (system memory 1016 and disk storage 1024 in fig. 10) including instructions that, when executed with the processor, cause the computing device (see the processors and memory in fig. 9-10 performs the algorithm or steps in fig. 4-8).

Claim 11
Cui, in view of Dowlatkhah and Jagannatha, discloses the computing device of claim 9, wherein the upcoming predicted usage event is identified by virtue of a likelihood that the upcoming predicted usage event will occur within a predetermined amount of time (Cui, NF over a defined period of time in par. 0024 and performance in fig. 4; Dowlatkhah, on demand video streaming in par. 0034 could be a future event required for super slice in fig. 6; therefore, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art; see MPEP 2143, KSR Exemplary Rationale F; see evidence in the prior art Vrzic and Dattagupta previously applied).
Claim 12
Cui, in view of Dowlatkhah and Jagannatha, discloses the computing device of claim 11, wherein the likelihood that the upcoming predicted usage event will occur and a time at which the usage event will likely occur are indicated in the predicted usage model (Cui, dynamic selection system with data collection component and analytics component in fig. 2 is a predicted usage model; NF over a defined period of time in par. 0024 and performance in fig. 4; Dowlatkhah, on demand video streaming in par. 0034 could be a future event required for super slice in fig. 6; therefore, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art; see MPEP 2143, KSR Exemplary Rationale F; see evidence in the prior art Vrzic and Dattagupta previously applied).

Claim 13
Cui, in view of Dowlatkhah and Jagannatha, discloses the computing device of claim 9, wherein the first user account is associated with one or more user devices (Cui, 102 or 108 in fig. 1 in view of fig. 4; Dowlatkhah, a subscriber service level agreement SLA for smart billing in par. 0037, 630 in fig. 6 and 0047).

Claim 14
Cui, in view of Dowlatkhah and Jagannatha, discloses the computing device of claim 13, wherein the network traffic associated with the upcoming predicted usage event is identified based on it originating from, or being directed to, the one or more user devices (fig. 3-4 of Cui for a new network slice for App. 2 of the wireless device and Dowlatkhah, super slice for a particular subscriber reads on the claim).

Claim 15
Cui, in view of Dowlatkhah and Jagannatha, discloses the computing device of claim 9, wherein the instructions further cause the computing device to uninstantiate the personal slice at a conclusion of the upcoming predicted usage event (Cui, 410 in fig. 4 resulted in NO; and NO in 810 in fig. 8; Dowlatkhah, super slice is no longer being used, it can be released in par. 0019, see 930 in fig. 9 and par. 0061).

Claim 16
Cui, in view of Dowlatkhah and Jagannatha, discloses the computing device of claim 9, wherein the core network comprises a main slice and another personal slice associated with a second user account (Cui, Slice 3 dedicates for App. 2 in fig. 3-4; Dowlatkhah, default slice in 615 of fig. 6 as a main slice and super slice acquired by a second user in fig. 6-9, and super slice is no longer being used, it can be released in par. 0019, see 930 in fig. 9 and par. 0061; for these reasons, the combined prior art renders the claim obvious as user or another could acquire Super Slice based on service agreement and availability).

Claim 17
Cui, in view of Dowlatkhah and Jagannatha, discloses the computing device of claim 16, wherein the another personal slice is dedicated to a particular type of network traffic (Cui, second network slice in fig. 4-8 dedicates for App. 2; Dowlatkhah, see fig. 3-4 for network services type requirement in par. 0026 & 0028-0029, video streaming requires a particular network explained in par. 0036; default slice in 615 of fig. 6 as a main slice and super slice acquired by a second user in fig. 6-9; for these reasons, the combined prior art renders the claim obvious).

Claim 18
	Claim 18 is a computer product claim corresponding to method claim 1 or device claim 10. All of the limitations are found recited within the same scopes and/or fewer the scopes of the respective limitations in claim 1 or claim 10. Accordingly, claim 18 is considered obvious by the same rationales applied in the rejection of claim 1 set forth above.

Claim 19 and 20
	Claims 19-20 are computer product claims corresponding to the device claims 16-17. Limitations in claims 19-20 are found reciting the same scopes of the respective limitations in claims 16-17. Accordingly, claims 19-20 are considered obvious by the same rationales applied in the rejections of claims 16-17 correspondingly set forth above.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643